        Case 1:19-cv-02793-TSC Document 14 Filed 02/12/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN, an individual
c/o 7050 W. Palmetto Park Rd. #15-287
Boca Raton, FL 33433

                Plaintiff,                      Case No.: 1:19-cv-02793
v.

THOMAS J. FITTON, an individual             The Honorable Tanya S. Chutkan
c/o 425 Third Street SW
Suite 800
Washington, D.C. 20024

and

JAMES F. PETERSON, an individual,
c/o 425 Third Street SW
Suite 800
Washington, D.C. 20024

and

PAUL ORFANEDES, an individual,
c/o 425 Third Street SW
Suite 800
Washington, D.C. 20024

and

CHRIS FARRELL, an individual
c/o 425 Third Street SW
Suite 800
Washington, D.C. 20024

                 Defendants.



 PLAINTIFF LARRY KLAYMAN’S REPLY TO CROSS-MOTION FOR SANCTIONS
                       AND OTHER RELIEF




                                        1
         Case 1:19-cv-02793-TSC Document 14 Filed 02/12/20 Page 2 of 6



       Defendants’ Reply Memorandum in Support of Motion to Declare Plaintiff a Vexatious

Litigant [Dkt. # 11] presents a “case study” in why there has been litigation between Larry

Klayman and the current principals of Judicial Watch, Inc. – a public interest watchdog which

Mr. Klayman conceived of and founded on July 29, 1994 – over the last 16 years. The vicious,

personal ad hominem attacks on Mr. Klayman and his character, as well as attempting to drag his

family and children through the mud, underscore what he has faced from the likes of Tom Fitton

and his pliant sycophants at the organization.

       Indeed, these vicious personal ad hominem attacks are all “supported” by the false

testimony of the defendants, not the married woman with children whom they also callously and

despicably dragged through their mud to try to maintain control of Judicial Watch and harm Mr.

Klayman. The bottom line is this: Mr. Klayman left Judicial Watch to run for the U.S. Senate

and he did not need to do so to preserve his reputation from the lies of the unethical likes of those

he left behind. Telling is the jury verdict and judgment which Mr. Klayman was compelled to

procure through a Miami federal court and jury, which found that he has been maliciously

defamed, and awarded not just compensatory and actual damages, but also punitive damages. See

Dkt. # 10, Exhibit 2 – Jury verdict and Judgment entered by the Honorable Cecilia Altonaga of

the U.S. District Court for the District of Columbia.

       Notwithstanding that Defendants have proved Plaintiff’s point – that their continuing

effort to harm him and his family never ends – is the hard fact that their non-existent so-called

legal argument is unavailing. As Plaintiff showed in his Opposition to Defendants’ Motion to

Declare Plaintiff a Vexatious Litigant and Cross Motion for Sanctions Pursuant to 28 U.S.C. §




                                                 2
         Case 1:19-cv-02793-TSC Document 14 Filed 02/12/20 Page 3 of 6



1927 and this Court’s Inherent Authority [Dkt. # 10]1, controlling black letter legal authority

confirms that Mr. Klayman has a constitutional right to pursue legal remedies in a court of law,

rather than resorting to other methods of redress which other less law abiding citizens might have

been provoked to pursue over the years given Defendants’ offensive, defamatory and other

severely damaging unethical and illegal behavior.

       Paramount in this lawsuit is the false publication of statements and false testimony in a

related lawsuit, for which Plaintiff is also seeking to set aside under Rule 60 of the Federal Rules

of Civil Procedure, and which is also on appeal. Not coincidentally, Defendants just lost their

latest frivolous pleading and attempt to have this appeal dismissed. See Exhibit 1 – Order of the

U.S. Court of Appeals of the District of Columbia Circuit dated February 4, 2020.

       Moreover, telling is the forced admission under oath made by Judicial Watch president

Tom Fitton, a Defendant herein, that Mr. Klayman was not ousted from Judicial Watch because

of a sexual harassment complaint. See Dkt. # 10, Exhibit 3. Yet, this did not stop Fitton and the

rest of the Defendants from spreading this lie to Roger Stone and many others over the last 16

years, to harm Mr. Klayman, his family and the married woman they falsely implicated in their

defamatory “jihad” to try to keep Plaintiff from returning to Judicial Watch after his Senate

campaign ended in 2004, as well as competing fairly against Mr. Klayman in other endeavors,

such as his new organization, Freedom Watch.

       Sanctions pursuant to 28 U.S.C. § 1927 and this honorable Court’s inherent authority are

thus warranted, as the latest non-meritorious attempt to silence Mr. Klayman by denying him his

constitutional right to seek redress for harms done to him and his family, is frivolous and in bad

faith. It is intended only to run up legal fees and costs, something which Defendants are not

1
 Plaintiff corrected the filing error as the caption had previously read 18-cv-2793 instead of 19-
cv-2793.

                                                 3
         Case 1:19-cv-02793-TSC Document 14 Filed 02/12/20 Page 4 of 6



required to incur given the involvement of their insurance defense counsel Richard Driscoll

(“Driscoll”), who has profited handsomely from the discord he helped create over the years.

Indeed, and as just one example among many, had Driscoll ethically urged his clients to correct

the false statement that Mr. Klayman has been convicted of a crime over family law issues

involving his former wife, Judicial Watch would never had been sued and a jury verdict and

judgment issued and entered for malicious defamation before the Honorable Cecilia Altonaga in

the U.S. District Court for the Southern District of Florida. See Dkt. # 10, Exhibit 2. Mr.

Klayman had contacted Driscoll when the defamation occurred, in order to retract the tortious

conduct and mitigate the damage, but Driscoll, to obviously impress his clients with a “tough

guy bravado,” arrogantly dismissed Plaintiff’s attempts to settle this serious matter. Apparently,

he has not learned from the past. See Exhibit 2 – Correspondence by and between Mr. Klayman

and Driscoll concerning the prior defamation in Florida.

       This is why Driscoll and his clients, having filed a frivolous pleading herein which they

were warned not to file under risk of being sanctioned, must now be sanctioned and Mr.

Klayman be awarded his attorneys’ fees and costs as a pro se litigant. See Dkt. # 10, Exhibit 4 –

Correspondence with Driscoll warning him not to pursue his frivolous pleading. This motion is

not a joke, as Driscoll disrespectfully quips in his offensive, highly personal ad hominem attack-

dog opposition. Defendants may approve of this type of advocacy against Mr. Klayman, but this

honorable Court should respectfully not allow it without consequence.

       For all of these compelling reasons, Plaintiff Larry Klayman’s cross-motion for sanctions

should respectfully be granted and thus he should be awarded his attorneys’ fees and costs.




                                                4
        Case 1:19-cv-02793-TSC Document 14 Filed 02/12/20 Page 5 of 6



DATED: February 12, 2020                  Respectfully submitted,


                                          /s/ Larry Klayman
                                          Larry Klayman, Esq.
                                          KLAYMAN LAW GROUP, P.A.
                                          2020 Pennsylvania Ave NW Suite 800
                                          Washington, DC, 20006
                                          Email: leklayman@gmail.com
                                          Tel: 561-558-5336

                                          Plaintiff Pro Se




                                      5
         Case 1:19-cv-02793-TSC Document 14 Filed 02/12/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th day of February 2020, a copy of the foregoing

was filed and served by electronic filing upon counsel listed on the Notice of Electronic Filing.

                                                     /s/ Larry Klayman
                                                     Larry Klayman




                                                 6
